MEMORANDUM **
John Fitzgerald Harris appeals from the district court’s denial of his motion to re*894duce his sentence under 18 U.S.C. § 3582(c)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Harris contends the district court erred by denying his § 3582(c)(2) motion because his sentence was based on a range that has been lowered by Amendment 706 to the United States Sentencing Guidelines. The district court lacked authority to reduce Harris’ below-guidelines sentence because the record demonstrates that Harris’ sentence was not based on the Guidelines. See United States v. Bride, 581 F.3d 888, 891 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.